Citation Nr: 0020262	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 United States 
Code, Chapter 35.


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  He died in December 1996.  The appellant is 
the veteran's widow.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

On appeal the appellant appears to raise the issue of 
entitlement to nonservice connected death pension benefits.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran was not evaluated as having a service 
connected disability which was total and permanent in nature 
at the time of his death, and he did not die as a result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  Basic eligibility for dependent's educational assistance 
under 38 U.S.C. Chapter 35 is not established.  38 U.S.C.A. § 
3501(a) (West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of this claim.  38 
U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  Id.  Further, certain 
chronic diseases, including cardiovascular disease, renal 
disease, and cirrhosis of the liver may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

The appellant must satisfy two elements for her claim of 
entitlement to service connection for the cause of the 
veteran's death to be well grounded.  First, there must be 
evidence of incurrence or aggravation of a disease or injury 
in service, as shown through lay or medical evidence.  
Second, there must be competent evidence of a nexus between 
an in-service injury or disease and the cause of death which 
is shown by competent evidence.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The veteran died in December 1996.  The cause of death was 
acute renal failure, due to or as a consequence of a 
myocardial infarction, due to or as a consequence of sepsis, 
due to or as a consequence of liver failure.  Hepatitis C was 
a significant condition contributing to death but not related 
to the underlying cause of death.

At the time of his death service connection was not in effect 
for any disorder.

Service medical records reveal no complaints or findings 
pertaining to either a heart, kidney or liver disorder.  The 
service medical records also disclose no evidence that the 
veteran underwent a blood transfusion while in-service.  At 
separation from active duty he was clinically evaluated as 
having a normal heart, a normal abdomen, and a normal 
genitourinary system.

Post service, in an October 1971 VA hospital report, the 
veteran was reported to have been treated for heroin 
dependence.  During a February 1980 VA compensation 
examination the veteran reported a history of liver problems 
due to methadone.  Physical examination resulted in a 
pertinent diagnosis of a history of cirrhosis of the liver 
over the prior year and a half.  Later, in June 1981, the 
veteran was admitted for methadone detoxification.  Physical 
examination at that time was notable for old needle tracks on 
each arm.

The veteran was seen for a VA compensation examination in 
April 1995.  A history of coronary artery disease, cirrhosis, 
hepatic encephalopathy, and hepatitis C were noted.

In the present case, the Board notes that service medical 
records do not show that the veteran was treated in the 
service for a heart, liver or kidney disorder.  Moreover, 
there is no competent evidence that the veteran had a blood 
transfusion while on active duty.  While the veteran was 
found postservice to suffer from coronary artery disease, 
cirrhosis and hepatis C, there is no competent evidence 
linking any of these disorders to his military service.  
Rather, the only evidence which supports the appellant's 
claim are the statements which she has proffered on her own 
behalf.  The appellant, however, as a lay person untrained in 
the field of medicine is not competent to offer an opinion 
relating the cause of the veteran's death to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge.)  As such, 
the claim must be denied as not well grounded.

As the foregoing explains the need for competent evidence 
establishing that a direct or contributory cause of death is 
linked to the veteran's service, the Board views its 
discussion above as sufficient to inform the appellant of the 
elements necessary to complete her application for service 
connection for the cause of the veteran's death.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).
 
Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II. Eligibility for Dependents' Educational Assistance 
Benefits

The appellant has also raised the issue of eligibility for 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35.  For purposes of dependents' educational benefits 
under 38 U.S.C. Chapter 35 (see 38 C.F.R. § 21.3021), the 
child, spouse or surviving spouse of a veteran or 
serviceperson will have basic eligibility if a permanent 
total service-connected disability was in existence at the 
date of the veteran's death; or if the veteran died as a 
result of a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. § 3.807.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Because the Board has denied service connection for the 
cause of the veteran's death and, as the record reflects that 
the veteran was not evaluated as having disability that was 
total and permanent in nature as a result of service-
connected disability at the time of his death, the appellant 
is not eligible for such benefits, and entitlement to 
dependents' educational assistance benefits is not warranted 
as a matter of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 
3.807, 21.3021.



ORDER

Service connection for the cause of the veteran's death is 
denied.  Eligibility for dependents' educational assistance 
benefits is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

